Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claimed invention is related to receiving data indicating presence of people for providing advertisement. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine (i.e., system) and process (i.e., a method). 
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim recites a judicial exception.  
Under Step 2A Prong one the claims are analyzed to determine if the claims are directed to judicial exception. 
Claim 1 recite data packets (presence of one or more people), determining profile, executing bid process and transmitting digital content. 
 
The limitation of receiving data, determining profile and transmitting digital content covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a server and an electronic device, nothing in the claim 
If a claim recites a judicial exception, it should be determined whether the claim reciting the judicial exception is integrated into a practical application of that exception. However, this judicial exception is not integrated into a practical application. The claims includes the additional elements of a server for receiving data, determining profile and transmitting a digital content. The claims as a whole merely describe how to determine the profile of an audience for transmitting advertisement for displayed to be viewed by the audience in the perimeter of the display device. The server and the electronic device in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sensing or detecting, determining and transmitting), such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Electric Power Group (collecting information, analyzing it, and displaying certain results of the collection and analysis). 
 Therefore, the claims do not amount to significantly more than the abstract idea itself and is not patent eligible. 
The combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-17, and 19-20 merely add further details of the abstract elements recited in independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 11-19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strimaitis et al. (US 2016/0292744 A1).

Claims 1, 18:
Strimaitis teaches a server coupled to: a content item database hosting a plurality of digital content items, each of the digital content items of the plurality of digital content items being associated with a respective set of campaign parameters indicative of target profile parameters of a target audience (see fig. 1); the method comprising:
receiving a set of data packets indicative of a presence of a group of users located within the exposure perimeter, the group of users comprising one or more users (see [0023]-[0029])
determining a profile parameter of each of the one or more users of the group of users, the profile parameter being indicative of profile characteristics of the one or more users (see [0024], [0027]-[0029]);

Claim 2:
Strimaitis teaches wherein the set of data packets is a first set of data packets;
the group of users is a first group of users; the digital content item is a first digital content item; and wherein the method further comprises: receiving a second set of data packets after a predetermined time period following transmission of the first digital content item to the electronic device for display, the second set of data packets being indicative of a second group of users located within the exposure perimeter, the second group of users comprising one or more users; determining the profile parameter of each of the one or more users of the second group of users; executing the impression bid process to determine a second digital content item based on the one or more profile parameters of the group of users and the respective set of campaign parameters, the second digital content item having a highest resultant bidding value; and
transmitting the second digital content item to the electronic device for display (see [0015], [0032]). Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid.  

Strimaitis teaches wherein the electronic device comprises a camera configured to capture an image of the exposure perimeter; and the set of data packets comprises a captured image of the one or more users located within the exposure perimeter; wherein determining a profile parameter to each of the one or more users of the group of users comprises analyzing the captured image of the one or more users (see [0026], [0035]).
Claim 11:
Strimaitis teaches wherein the profile characteristics of a given user include at
least one of: an estimated range of age of the given user; a gender of the given user; an estimated time of the given user being located within the exposure perimeter (see [0028], [0032]).

Claim 12:
Strimaitis teaches wherein the electronic device is a user-independent electronic device (see fig. 1).
Claim 13:
Strimaitis teaches wherein the user-independent electronic device is located in
one of an indoor and an outdoor location (see fig. 1, [0014]-[0018]).
Claim 14:
Strimaitis teaches wherein the electronic device is an outdoor user-independent device; the one or more users is associated with a respective portable electronic device, each of the electronic device having a geo-sensor; and wherein receiving the set of data packets comprises receiving data having been captured by the geo-sensor (see fig. 1-3, [0018]).
Claims 15-17:

 Claim 19:
Strimaitis teaches wherein the set of data packets is a first set of data packets; the captured image is a first captured image; the group of users is a first group of users; the method further comprises: receiving a second set of data packets indicative of a presence of a second group of users located within the exposure perimeter during a time period associated with the display of the digital content item, the second set of data packets comprising at least one of: a second captured image of the one or more users of the second group of users; one or more signals of the portable electronic devices associated with the one or more users of the second group of users; determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets; determining a profile parameter variation value based on the variations of the profile parameter to each of the one or more users of the first group of users to the profile parameter to each of the one or more users of the second group of users; rectifying the highest bidding value based at least on the profile parameter variation value (see [0015], [0032]). Strimaitis teaches that the advertiser could bid competitively for placement of advertisement based on the audience profile on specific billboard for specific time or times of day or any combination of these, which means that the same or different audience can be presented on those times and the same or different advertisement can be placed based on the winning bid.  Ahmed also teaches duration of the media content and time of the day that the media content is received and or presented. 

 Strimaitis wherein to determine the profile parameter to each of the one or more users of the second group of users based on the second set of data packets, the processor is configured to determine a likelihood parameter indicative of the one or more users having been exposed to the first digital content item based on the one or more signals (see [0038]-[0040]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Strimaitis as and further in view of Ahmed et al. (US 2015/0026708 A1).
Claim 5:
Strimaitis teaches wherein the server is further coupled to an online user profile database maintaining one or more user profiles of the one or more users (see [0025]-[0028]). Strimaitis failed to teach analyzing the captured image of the one or more users comprises correlating the captured image to the one or more user profiles. Ahmed teaches users profiles using various mechanisms that can be used to identify a person, … when sensors detect the facial features of a particular individual, can be compared with against the characteristics of the users on the local storage or on a server (see [0016], [0054], [0061]-[0066]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to include Ahmed’s image analysis 

Claim 6:
Strimaitis teaches wherein the one or more users is associated with a respective portable electronic device; the electronic device is further coupled to one or more sensors configured to exchange signals with the respective portable electronic device of the one or more users; and wherein the set of data packets further comprises one or more signals of the portable electronic device detected by the sensor, each of the one or more signals comprising at least one of: a signal strength, a period of detection, and a unique identifier (see fig. 1, [0014], [0026]-[0031]).
Claims 7-10:
Strimaitis teaches wherein the set of data packets is a first set of data packets; the captured image is a first captured image; the group of users is a first group of users; the method further comprises: receiving a second set of data packets indicative of a presence of a second group of users located within the exposure perimeter during a time period associated with the display of the digital content item, the second set of data packets comprising at least one of: a second captured image of the one or more users of the second group of users; one or more signals of the portable electronic devices associated with the one or more users of the second group of users; determining the profile parameter to each of the one or more users of the second group of users based on the second set of data packets; determining a profile parameter variation value based on the variations of the profile parameter to each of the one or more users of the first group of users to the profile parameter to each of the one or more users of the second group of users; rectifying the highest bidding value based at least on the profile parameter variation value. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/YEHDEGA RETTA/            Primary Examiner, Art Unit 3688